Citation Nr: 0600577	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-01 657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from May 1989 to May 
1992, and from October 1996 to September 1998, when he was 
placed on the Temporary Disability Retirement List (TDRL).  
The appellant had service in Southwest Asia during the 
Persian Gulf War.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma that denied the 
appellant's claims of entitlement to service connection for 
chest pain, muscle pain, fatigue, loss of appetite, weight 
loss, psychiatric disability (characterized as nervousness to 
include stress and irritability), memory loss and sleep 
problems which were all claimed as due to undiagnosed 
illness.  In that same decision, the RO also denied the 
appellant's claim of entitlement to service connection for 
hearing loss and headaches on a direct incurrence basis and 
his claim of entitlement to a permanent and total disability 
rating for pension purposes.  

In October 1998, the Board remanded the case because the 
appellant had not been afforded a Board hearing as he had 
requested.  Thereafter, the appellant testified about these 
issues during a videoconference Board hearing that was held 
on September 21, 1998, before Harold A. Beach, an Acting 
Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the record.  The Board subsequently 
remanded the issues denied by the RO in September 1997 for 
additional development.  The Board issued this remand in 
January 1999.  

Thereafter, in a September 2000 rating decision, the RO 
granted the appellant's claims of entitlement to service 
connection for schizophrenia (paranoid type with nervousness, 
sleep problems and memory loss), and for tension headaches.  
In that same decision, the RO also granted entitlement to a 
total rating for compensation purposes by reason of 
individual unemployability due to service connection 
disabilities (TDIU), effective September 10, 1998.  The case 
was then returned to the Board for appellate review of the 
remaining issues.

In a decision issued in November 2001, the Board remanded the 
appellant's hearing loss claim to the RO for VA examination 
with a medical opinion.  After accomplishing the development 
directed by the November 2001 Board remand, the RO continued 
the denial of the appellant's claim of entitlement to service 
connection for hearing loss as reflected by the April 2003 
Supplemental Statement of the Case (SSOC).

In April 2003, the RO issued a rating decision that, in part, 
denied the appellant's claim of entitlement to service 
connection for a generalized seizure disorder, including as 
due to an undiagnosed illness and his claim for service 
connection for bladder problems.  The appellant thereafter 
appealed the denial of each of those claims.  The case was 
returned to the Board in January 2005, and a videoconference 
hearing was held on these two claims, plus the hearing loss 
claim, on June 20, 2005, before Vito A. Clementi, another 
Veterans Law Judge.  A transcript of that hearing has also 
been associated with the record.

Both of the Veteran Law Judges who have heard the appellant's 
testimony concerning his service connection claim for hearing 
loss will participate in adjudicating the appellant's appeal 
as to that particular issue.  A panel of three Veterans Law 
Judges composed of the two who presided over the appellant's 
Board videoconference hearings, plus another VLJ, will decide 
the hearing loss service connection claim on appeal.  See 
38 U.S.C.A. §§ 7102(a), 7107(c).

By a separate decision, the Board will address the issues of 
entitlement to service connection for a seizure disorder and 
a bladder condition that were also the subject of the Board 
videoconference hearing in June 2005.


FINDINGS OF FACT

1.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.

2.  The left hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulation.


CONCLUSION OF LAW

The appellant does not have hearing loss that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his hearing loss claim.  The RO 
sent the appellant a letter in April 2002, in which he was 
informed of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  In addition, in the November 1997 
Statement of the Case (SOC), as well as in the September 2000 
Supplemental Statement of the Case (SSOC), and in the April 
2003 SSOC, the RO informed the appellant about what the 
evidence had to show to establish entitlement to service 
connection for hearing loss.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the September 1997 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's hearing loss 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examination for 
compensation purposes.  The appellant was afforded two Board 
hearings.   The appellant was informed about the provisions 
of the VCAA in the April 2002 RO letter, and in the SSOC 
issued in April 2003; the appellant was supplied with the 
text of 38 C.F.R. § 3.159 in that SSOC.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease or injury, and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant submitted a VA Form 21-526 in January 1997; he 
did not report any problems with hearing loss.  In May 1997, 
the appellant submitted a written statement that was accepted 
by the RO as a claim for bilateral hearing loss.

The appellant's service entrance examination was conducted in 
March 1989, and the puretone threshold results for each ear, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
0
0
0
0

Review of the service medical records reveals that the 
appellant's hearing was monitored.  Hearing conservation 
testing indicated that the appellant experienced some 
temporary loss of hearing during his first period of active 
service, however his hearing subsequently returned to 
baseline.

The appellant was tested at the time of his separation 
examination in May 1992.  The puretone threshold results for 
each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
0
0
LEFT
10
15
10
0
10

The appellant's service entrance examination for his second 
period of active duty was conducted in March 1996, and the 
puretone threshold results for each ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
5
0
0
10

The appellant was tested at the time of his separation 
examination in May 1998.  The puretone threshold results for 
each ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
15
10
10
10
5

The appellant underwent a VA audiometric examination in March 
2003; he reported that he had been exposed to boat engine 
noise during service and that he had used hearing protection 
at least part of the time.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
15
10
10
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the 
audiometric testing conducted by the VA, in March 2003, 
revealed that the appellant's hearing in his right ear does 
not demonstrate any pertinent level of 40 decibels or 
greater, or three levels greater than 25 decibels, or a 
speech recognition score less than 94 percent.  Likewise, the 
appellant's hearing in his left ear does not demonstrate any 
pertinent level of 40 decibels or greater, or three levels 
greater than 25 decibels, or a speech recognition score less 
than 94 percent.  Accordingly, there is no evidence that the 
appellant currently has any right or left hearing loss 
disability that meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Therefore, the appellant's claim for service-
connected disability benefits for hearing loss cannot be 
granted.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for 
hearing loss.  As such, the evidence is insufficient to 
support a grant of service connection for hearing loss.  
Because the preponderance of the evidence is against this 
service connection claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).



ORDER

Service connection for hearing loss in the right and left 
ears is denied.




			
	HAROLD A. BEACH 	VITO A. CLEMENTI
	Acting Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


